Case: 19-10754      Document: 00516136542          Page: 1    Date Filed: 12/17/2021




            United States Court of Appeals
                 for the Fifth Circuit                            United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 17, 2021
                                    No. 19-10754
                                                                    Lyle W. Cayce
                                                                         Clerk

   Richard W. DeOtte, on behalf of himself and others similarly situated;
   Yvette DeOtte; John Kelley; Alison Kelley; Hotze
   Health & Wellness Center; Braidwood Management,
   Incorporated, on behalf of itself and others similarly situated,

                                                             Plaintiffs—Appellees,

                                       versus

   State of Nevada,

                                                             Movant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:18-CV-825


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:
          This case involves a dispute about the effect of provisions in the
   Religious Freedom and Restoration Act on the contraceptive mandate found
   in the Affordable Care Act. The case became moot with issuance of the
   Supreme Court’s decision in Little Sisters of the Poor Saints Peter and Paul
   Home v. Pennsylvania, 140 S. Ct. 2367 (2020). The principal remaining issue
   is whether to leave in place the injunction that had been issued by the district
Case: 19-10754      Document: 00516136542           Page: 2   Date Filed: 12/17/2021




                                     No. 19-10754


   court. We VACATE the judgment below and REMAND with instructions
   to dismiss as moot.


            THE ACA AND THE CONTRACEPTIVE MANDATE
          We begin with an abbreviated history of the Patient Protection and
   Affordable Care Act (the “ACA”) and its contraceptive mandate, then
   explain the background of this case.
          The ACA requires covered employers to provide women with
   “preventive care and screenings” without cost-sharing requirements “as
   provided for in comprehensive guidelines supported by the Health Resources
   and Services Administration” (“HRSA”), an agency of the Department of
   Health and Human Services (“HHS”). 42 U.S.C. § 300gg-13(a)(4). Shortly
   after passage, the HHS, the Department of the Treasury, and the
   Department of Labor (together, “the Departments”) began promulgating
   rules under Section 300gg-13(a)(4). Little Sisters, 140 S. Ct. at 2374.
          In 2011, the Departments adopted rules including the contraceptive
   mandate, which required health plans to include coverage for all
   contraceptive methods approved by the Food and Drug Administration. See
   77 Fed. Reg. 8725 (Feb. 15, 2012). The rules created exemptions from the
   contraceptive mandate for religious employers. 76 Fed. Reg. 46,621, 46,623
   (Aug. 3, 2011) (to be codified at 26 C.F.R. pt. 54; 29 C.F.R. pt. 2590; 45
   C.F.R. pt. 147). This exemption was “narrow[ly] focus[ed] on churches
   . . . [and] is known as the church exemption.” Little Sisters, 140 S. Ct. at
   2374. In 2013, the Departments promulgated another final rule that created
   an accommodation process for religious nonprofits who did not qualify for
   the church exemption. 78 Fed. Reg. 39,870, 39,873–75 (July 2, 2013) (to be
   codified at 26 C.F.R. pt. 54; 45 C.F.R. pt. 147, 156; 29 C.F.R. pts. 2510, 2590;
   45 C.F.R. pts. 147, 156). The accommodation was different from the




                                          2
Case: 19-10754      Document: 00516136542           Page: 3   Date Filed: 12/17/2021




                                     No. 19-10754


   exemption: under the accommodation, qualifying nonprofits were required
   to provide a self-certification form to the health insurer, which would exclude
   contraceptive coverage from the plan and provide those services to the
   employees separately. Id. at 39,875, 39,878.
          Those rules were challenged in courts. In 2014, the Supreme Court
   held that the contraceptive mandate violated the Religious Freedom and
   Restoration Act (“RFRA”) as applied to closely held corporations with
   religious objections, and the religious accommodation must apply to them as
   well as religious nonprofits. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682,
   691–93 (2014). Assuming without deciding that free access to contraceptives
   was a compelling government interest, the Court held that extending the
   accommodation to closely held corporations was a less restrictive means of
   achieving it. Id. at 691–92. In response, the rules were changed to allow for-
   profit corporations to use the self-certifying accommodation previously
   reserved for religious non-profits (“2015 Rules”). 80 Fed. Reg. 41,318,
   41,346 (July 14, 2015) (to be codified at 26 C.F.R. pt. 54; 29 C.F.R. pts. 2510,
   2590, 45 C.F.R. pt. 147).
          In 2015, the Supreme Court granted a writ of certiorari in a case that
   would have allowed it to determine whether the self-certifying
   accommodation itself violated RFRA, as many religious groups had argued,
   because completing the certification caused them to take an action that led to
   health insurers providing employees with the contraceptives to which they
   objected. Zubik v. Burwell, 577 U.S. 971, 971 (2015). Instead, though, the
   Supreme Court remanded without deciding the question in light of
   supplemental briefing by the parties. Zubik v. Burwell, 578 U.S. 403, 407–410
   (2016). In that briefing, the petitioners and the government agreed that an
   alternative approach was possible where employees would receive
   contraceptive coverage from insurers without affirmative action by
   employers. Id. at 407–08. The Court ordered the parties on remand to reach



                                          3
Case: 19-10754        Document: 00516136542         Page: 4   Date Filed: 12/17/2021




                                     No. 19-10754


   an approach that accommodated religious objections while meeting women’s
   contraceptive needs. Id.
          In the wake of Zubik, the Departments in 2016 published a request for
   information to reach an accommodation that satisfied the needs of both
   religious objectors and female employees of religious objectors. 81 Fed. Reg.
   47741, 47741–45. Ultimately, the Departments could not arrive at a solution,
   and they did not modify the rules at that time. Id. In 2017, the Departments
   tried again to satisfy Zubik by modifying the rules related to the contraceptive
   mandate. In relevant part, the Departments promulgated interim final rules
   (“IFRs”) that broadened the exemption to include for-profit and publicly
   traded entities who had religious objections to contraceptives, without having
   to use the self-certifying accommodation (“2017 Rules”). 82 Fed. Reg.
   47,792, 47,835 (Oct. 13, 2017) (to be codified at 26 C.F.R. pt. 54; 29 C.F.R.
   pts. 2510, 2590; 45 C.F.R. pt. 147). The 2017 Rules also gave the individuals
   the option to obtain insurance that excluded contraception coverage so that
   individuals would not have to choose between policies that included
   contraceptive care or no policy at all. Id. The 2017 Rules included a lengthy
   explanation of why RFRA compelled the rule changes. Id. at 47, 800–06.
          Litigants then challenged the 2017 Rules. Two district courts issued
   nationwide injunctions that enjoined enforcement of the 2017 Rules for
   procedural defects, thereby re-instating enforcement of the 2015 Rules with
   the church exemption and self-certifying accommodation. Pennsylvania v.
   Trump, 281 F. Supp. 3d 553, 585 (E.D. Pa. 2017), rev’d sub nom. Pennsylvania
   v. President United States, 816 F. App’x 632 (3d Cir. 2020); California v.
   HHS, 281 F. Supp. 3d 806, 831–32 (N.D. Cal. 2017). When the 2017 Rules
   became final, they were enjoined as the IFRs had been. Pennsylvania v.
   Trump, 351 F. Supp. 3d 791, 797–98 (E.D. Pa. 2019); Fed. Reg. 57, 536, 57,
   537 (Nov. 15, 2018) (to be codified at 26 C.F.R. pt. 54; 29 C.F.R. pt. 2590; 45
   C.F.R. pt. 147).



                                          4
Case: 19-10754      Document: 00516136542            Page: 5    Date Filed: 12/17/2021




                                      No. 19-10754


               FACTUAL AND PROCEDURAL BACKGROUND
          The Plaintiffs sued the Secretaries of the three Departments in the
   United States District Court for the Northern District of Texas in 2018,
   seeking relief from the nationwide injunctions that blocked enforcement of
   the 2017 Rules and required enforcement of the 2015 Rules. They amended
   their complaint in February 2019.
          The Plaintiffs sued either as individuals or as employers and sought
   class certification for those similarly situated. Both categories of plaintiffs are
   morally opposed to long-acting contraceptives, viewing them as equivalent to
   abortion. Neither opposes other forms of contraception by married couples
   to prevent pregnancy, but both object to the contraceptive mandate’s
   requirement that insurers provide it to others because, as their complaint
   states, such contraception “encourages illicit sexual activity outside of
   marriage.” The Individual Plaintiffs seek an option for an insurance policy
   that does not include contraceptive coverage, believing that the
   contraceptive mandate “forces religious believers to choose between
   purchasing health insurance that makes them complicit in abortifacient
   contraception and sexual activity outside of marriage [because their
   premiums subsidize contraceptives for others], or forgoing health insurance
   entirely.” The Employer Plaintiffs argue that the contraceptive mandate’s
   self-certifying accommodation violates RFRA because “[i]t forces the
   company to become complicit in the provision” of contraceptives to others.
          The Plaintiffs sought to enjoin enforcement of the contraceptive
   mandate against individual and employer religious objectors — enforcement
   that was then occurring only because of the injunctions against enforcement
   of the 2017 Rules. The Defendants never filed a responsive pleading.
          The district court certified the two classes of plaintiffs described
   above — individual and employer — on March 30, 2019. The Plaintiffs filed




                                           5
Case: 19-10754       Document: 00516136542          Page: 6   Date Filed: 12/17/2021




                                     No. 19-10754


   a motion for preliminary injunction, then on April 1, asked the court to
   convert that motion to a motion for summary judgment and for a permanent
   injunction. In response, the Defendants did not oppose summary judgment
   or a permanent injunction, conceding that the objected-to 2015 Rules were
   “insufficient” to satisfy RFRA. They did, however, oppose class-wide relief
   “at this time.”
          The state of Nevada, acting through its attorney general, sought to
   intervene on May 24, 2019. The district court granted the Plaintiffs’ motion
   for summary judgment and permanent injunction on June 5, 2019, without
   yet ruling on intervention. The permanent injunction granted relief to the
   Plaintiffs that in essence imposed the 2017 Rules. Nevada filed a notice of
   appeal from the June 5 merits order on July 3 to protect its right to appeal “in
   the event intervention [was] granted after the time to appeal” that order had
   run. On July 9, an additional 21 states and the District of Columbia filed a
   brief as amicus curiae, opposing the Plaintiffs’ motion for summary judgment
   and permanent injunction and supporting Nevada’s motion to intervene.
   The district court denied Nevada’s motion to intervene on July 29 because
   Nevada did not satisfy the interest requirement of Federal Rule of Civil
   Procedure 24(a). The court also denied permissive intervention. It entered
   final judgment that same day.
          Nevada appealed these rulings: (1) final judgment; (2) granting class
   certification (and later amending it); (3) granting summary judgment and
   permanent injunction; and (4) denying intervention.
          Arguing lack of standing, the Plaintiffs filed a motion to dismiss all of
   Nevada’s appeals except the appeal of the order denying intervention. We
   carried that motion with the case. In September 2019, the Defendants also
   filed a notice of appeal, then voluntarily dismissed it in December 2019. In
   January 2020, we stayed further proceedings pending the Supreme Court’s




                                          6
Case: 19-10754       Document: 00516136542          Page: 7   Date Filed: 12/17/2021




                                     No. 19-10754


   decision in Little Sisters. In a July 2020 decision, the Court vacated the
   injunctions that prevented enforcement of the 2017 Rules, holding that the
   procedural challenges before it were unmeritorious. Little Sisters, 140 S. Ct.
   at 2386.
          Thereafter, the Plaintiffs renewed their motion in this court to dismiss
   Nevada’s appeal of all orders other than the denial of intervention. Our
   decision today resolves that motion and the other issues before us.


                                   DISCUSSION
          The first question is whether the underlying dispute about the 2017
   Rules is moot. The Plaintiffs argue we need not address the effect of
   mootness because Nevada’s appeal fails for a reason that predated mootness.
   They contend there never was a case to become moot because Nevada has
   never had Article III standing to appeal the district court’s merits orders.
   They argue: “The case between the plaintiffs and defendants is not moot;
   that case is over — and it ended when the defendants [the Department
   Secretaries] abandoned their appeal and allowed the district court’s
   judgment to become final and conclusive between the parties.”              The
   Plaintiffs urge us not to disturb the injunctions, while Nevada’s aim is to have
   the injunctions vacated.
          Despite the Plaintiffs’ recommendation, we will start with the issue of
   mootness. To some extent, we suppose, that forecasts our resolution of the
   issue of whether Nevada should have been allowed to intervene.
   I.     Mootness
          “[M]ootness is a threshold jurisdictional inquiry.” Louisiana Env’t
   Action Network v. U.S. EPA, 382 F.3d 575, 580 (5th Cir. 2004). A case is
   moot “only when it is impossible for a court to grant any effectual relief




                                          7
Case: 19-10754      Document: 00516136542           Page: 8   Date Filed: 12/17/2021




                                     No. 19-10754


   whatever to the prevailing party.” Knox v. Service Emps. Int’l Union, Local
   1000, 567 U.S. 298, 307 (2012) (quotation marks and citation omitted). “A
   controversy is mooted when there are no longer adverse parties with
   sufficient legal interests to maintain the litigation.” Goldin v. Bartholow, 166
   F.3d 710, 717 (5th Cir. 1999). The court is “obligated to address issues of
   jurisdiction, including mootness, prior to addressing the merits of an
   appeal.” Id. at 714. “Generally, any set of circumstances that eliminates
   actual controversy after the commencement of a lawsuit renders that action
   moot.” Center for Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th
   Cir. 2006). Because Little Sisters granted the relief these Plaintiffs sought in
   the present litigation by vacating the injunctions that required the
   contraceptive mandate to be enforced against the Plaintiffs, mootness is an
   obvious issue.
          The Plaintiffs filed this suit seeking relief from the Defendants’
   enforcement of the 2015 Rules against them, enforcement that resulted from
   the other district courts’ nationwide injunctions against the 2017 Rules.
   Little Sisters vacated the district court injunctions against the 2017 Rules,
   thereby reinstating the rules. See 140 S. Ct. at 2386. Because the Plaintiffs
   through that decision received the relief they sought in this litigation, “it
   becomes impossible for the court to grant any effectual relief whatever to
   [the] prevailing party.” See City of Erie v. Pap’s A.M., 529 U.S. 277, 287
   (2000) (quotation marks omitted) (alteration in original). The Supreme
   Court has done the work that Plaintiffs wanted the district court in this case
   to do, and no appeal to us can change that. Article III’s case-or-controversy
   requirement is no longer met.
          Nevada argues that the case is not moot because states could succeed
   in challenging the 2017 Rules as arbitrary and capricious or the new
   Presidential Administration could change the rules. If either occurred, the
   district court’s injunction would remain, requiring that the Defendants



                                          8
Case: 19-10754        Document: 00516136542        Page: 9   Date Filed: 12/17/2021




                                    No. 19-10754


   exempt the two classes of plaintiffs from the contraceptive mandate.
   Nevada’s argument that the case is still ripe because the current rules might
   be changed by the executive branch does not support that an injury is “actual
   or imminent”; rather, it is “conjectural or hypothetical.” See Lujan v.
   Defenders of Wildlife, 504 U.S. 555, 560 (1992) (citation and quotation marks
   omitted). The Plaintiffs no longer have a cognizable injury. This underlying
   dispute is moot.
   II.    Remedy in light of mootness
          Nevada is a denied intervenor, not a party, yet seeks vacatur. The
   Plaintiffs acknowledged in oral argument, as they must, that had vacatur been
   requested by a party, we would have jurisdiction. The Plaintiffs argue that
   because Nevada has not yet been allowed to intervene and should not be, we
   lack jurisdiction to vacate because this appeal needs to be dismissed for
   absence of a proper appellant.
          Vacatur of a lower court judgment generally follows when a case
   becomes moot during an appeal. The Supreme Court stated it was the
          established practice of the Court in dealing with a civil case
          from a court in the federal system which has become moot
          while on its way here or pending our decision on the merits is
          to reverse or vacate the judgment below and remand with a
          direction to dismiss.
   United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950). The reason is that
   vacatur
          clears the path for future religitation of the issues between the
          parties and eliminates a judgment, review of which was
          prevented through happenstance. When that procedure is
          followed, the rights of all parties are preserved; none is
          prejudiced by a decision which in the statutory scheme was
          only preliminary.




                                         9
Case: 19-10754     Document: 00516136542               Page: 10   Date Filed: 12/17/2021




                                        No. 19-10754


   Id. at 40.
          Close to fifty years later, the Supreme Court emphasized that vacatur
   is not automatic; it is “equitable relief” and must “take account of the public
   interest.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 26
   (1994). Precedents “are not merely the property of private litigants and
   should stand unless a court concludes that the public interest would be served
   by a vacatur.” Id. (quoting Izumi Seimitsu Kogyo Kabushiki Kaisha v. U.S.
   Philips Corp., 510 U.S. 27, 40 (1993) (Stevens, J., dissenting)). A court must
   assess “the equities of the individual case” to determine whether vacatur is
   proper. Staley v. Harris Cnty., 485 F.3d 305, 312 (5th Cir. 2007) (en banc).
   This consideration centers on (1) “whether the party seeking relief from the
   judgment below caused the mootness by voluntary action”; and (2) whether
   public interests support vacatur. Id. at 310 (quoting U.S. Bancorp, 513 U.S.
   at 24, 26–27). We will give some background, then give our explanation of
   what the Supreme Court is telling courts facing such issues.
          Our authority to vacate comes from a statute that provides that an
   appellate court “may affirm, modify, vacate, set aside or reverse any
   judgment, decree, or order of a court lawfully brought before it for review.”
   28 U.S.C. § 2106 (emphasis added). The Plaintiffs argue that an appeal by a
   nonparty is not “lawfully brought,” thus precluding authority to vacate.
          The Plaintiffs elaborate on the central point with two separate
   arguments. First, “[t]he district court’s judgment and classwide injunction
   have not been ‘lawfully brought before’ this [c]ourt, because Nevada lack[ed]
   Article III standing to appeal those district-court rulings.” They present the
   question about standing as one primarily about Nevada’s injury in fact from
   the district court’s order. In their view, “Nevada never had standing to
   appeal the district court’s judgment — either before or after the Supreme
   Court’s ruling in Little Sisters.”




                                            10
Case: 19-10754            Document: 00516136542                Page: 11        Date Filed: 12/17/2021




                                              No. 19-10754


          Second, the Plaintiffs draw a distinction between parties and
   nonparties seeking vacatur. In briefing before this court, the Plaintiffs argue
   that had the Defendants appealed and sought vacatur, this court would have
   jurisdiction to vacate: “the losing party that appeals an adverse district-court
   judgment retains standing to seek vacatur on appeal — even after the case
   has become moot — because he will suffer injury from the preclusive effect
   below.” Because Nevada was never a party, the Plaintiffs claim we lack
   jurisdiction to vacate.
          We take the two arguments — standing and nonparty status — in
   reverse order to decide if Nevada has lawfully brought the case here.
          A.          Nevada’s nonparty status
          Certainly, had the federal defendants continued with their appeal, we
   would have authority to vacate. The difficult issue is whether Nevada
   “lawfully brought” this appeal to us. Nevada was not a party to this lawsuit
   because the district court denied intervention, but Nevada argues that denial
   was error. 1 We need to decide, then, whether intervention should have been
   allowed. If so, we then must decide whether Nevada has any injury that
   allows it to appeal to seek vacatur.
                     i.        Jurisdiction to decide whether Nevada should have been
                               allowed as an intervenor
          We may examine the merits of the denial of intervention to determine
   our jurisdiction to vacate the district court injunction. The D.C. Circuit has
   described a similar situation where the sole named plaintiff in a putative class
   action petitioned the court for interlocutory review of the district court’s
   denial of class certification. In re Brewer, 863 F.3d 861, 867 (D.C. Cir. 2017).




          1
              Nevada has standing to appeal the denial of intervention, as the Plaintiffs concede.




                                                    11
Case: 19-10754     Document: 00516136542            Page: 12    Date Filed: 12/17/2021




                                     No. 19-10754


   While that petition was pending, the plaintiff settled his individual claims and
   stipulated in district court to the dismissal of the claims. Id.
          At almost the same time, four individuals sought to intervene both in
   the interlocutory appeal to the D.C. Circuit and in district court. Id. Those
   same individuals later sought to appeal the dismissal of the named plaintiff
   and the denial of class certification. Id. The D.C. Circuit stated that the
   dismissal deprived the court of “any live claims or adverse parties unless one
   of the two motions for intervention is granted.” Id. at 868. Intervention
   could not be granted, the court held, unless “this court or the district court
   [has] jurisdiction over the case, notwithstanding the apparent absence of
   either live claims or adverse parties at the moment.” Id.
          First, the court noted the circularity problem created by the situation:
   “Intervention can overcome the apparent jurisdictional problem created by
   the stipulated dismissal, but a court may grant intervention only if it has
   jurisdiction to do so.” Id. In answering the jurisdiction question, that court
   said: “[W]e have jurisdiction to determine our own jurisdiction, United
   States v. Ruiz, 536 U.S. 622, 628 (2002), and we conclude we have
   jurisdiction to hear the motion for intervention.” Id.
          The court next considered the effect of a stipulated dismissal on a
   federal court’s jurisdiction to hear a post-dismissal motion for intervention.
   Id. at 868. The court held “that mootness, albeit accelerated by the
   immediacy of a stipulated dismissal, is what gives a dismissal pursuant to
   Rule 41(a)(1)(A)(ii) its jurisdictional effect. And if a motion to intervene can
   survive a case becoming otherwise moot, then so too can a motion to intervene
   survive a stipulated dismissal.” Id. at 870 (emphasis added). It therefore
   held that it had jurisdiction to hear the motion to intervene, notwithstanding
   the dismissal of the named plaintiff’s claims. Id.




                                          12
Case: 19-10754     Document: 00516136542            Page: 13    Date Filed: 12/17/2021




                                     No. 19-10754


          Although the general rule is that intervention in a case that does not
   exist “is a legal impossibility,” several circuits have held that dismissal of the
   underlying action does not moot an appeal of the denial of a motion to
   intervene. See CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474
   (4th Cir. 2015) (quotation marks omitted) (explaining that the Third, Tenth,
   and Eleventh Circuits allow the appeal of a motion denying intervention to
   continue after dismissal, the Second Circuit does not, and the Ninth and D.C.
   Circuits have divergent precedents).
          We have held that intervention can be permitted even after dismissal
   of the case. Ford v. City of Huntsville, 242 F.3d 235, 239–41 (5th Cir. 2001).
   A court can allow “intervention as of right in a jurisdictionally and
   procedurally proper suit that has been dismissed voluntarily,” even when
   nothing is left before the district court. Sommers v. Bank of Am., N.A., 835
   F.3d 509, 513 n.5 (5th Cir. 2016); see also Odle v. Flores, 899 F.3d 342 (5th Cir.
   2017) (per curiam).
          The rationale for allowing an appeal is that although final judgment
   was entered, “the intervention controversy is still alive because, if it were
   concluded on appeal that the district court had erred in denying the
   intervention motion, and that the applicant was indeed entitled to intervene
   in the litigation, then the applicant would have standing to appeal the district
   court’s judgment.” DBSI/TRI IV Ltd. P’ship v. United States, 465 F.3d 1031,
   1037 (9th Cir. 2006) (quoting Canatella v. California, 404 F.3d 1106, 1109 n.1
   (9th Cir. 2005)). That is the situation here: a would-be intervenor seeks party
   status to appeal and request vacatur.
          The Supreme Court has compared a motion to intervene after final
   judgment for the purpose of appealing an earlier denial of class certification
   to other post-judgment motions to intervene for the purpose of appeals.
   United Airlines v. McDonald, 432 U.S. 385, 395 n.16 (1977) (citing other cases




                                           13
Case: 19-10754         Document: 00516136542                  Page: 14         Date Filed: 12/17/2021




                                              No. 19-10754


   allowing post-judgment intervention for appeal). That also is analogous to
   what Nevada seeks here.
            We recognize that various opinions allowing post-judgment
   intervention differ from our case in that, as one court put it, “[i]ntervention
   can overcome the apparent [mootness] problem.” In re Brewer, 863 F.3d at
   868. This case will remain moot even if we allow intervention. We conclude,
   though, that even though mootness would remain, there is some life to the
   case because of the relief the parties are contesting, namely, vacatur. Thus
   the “intervention controversy is still alive because, if it were concluded on
   appeal that the district court had erred in denying the intervention motion . .
   . then the applicant would have standing to” seek vacatur of the district court
   order. See DBSI/TRI IV Ltd. P’ship, 465 F.3d at 1037.
                     ii.      Sufficiency of interest to allow Nevada’s intervention
            We next analyze whether the denial of intervention by the district
   court was error, which, if corrected, allows Nevada to become a party and
   seek vacatur of the district court’s injunction. 2 The four requirements for
   intervention as of right are these:
            (1) the application . . . must be timely; (2) the applicant must
            have an interest relating to the property or transaction which is
            the subject of the action; (3) the applicant must be so situated
            that the disposition of the action may, as a practical matter,
            impair or impede his ability to protect that interest; (4) the


            2
               Rule 24(c) provides: “A motion to intervene . . . must state the grounds for intervention
   and be accompanied by a pleading that sets out the claim or defense for which intervention is
   sought.” Plaintiffs contend Nevada’s failure to include such pleading was fatal to its motion to
   intervene. The district court declined to preclude Nevada’s intervention on such grounds, noting
   the circuit split around the approach to enforcement of Rule 24(c), with a majority favoring a
   permissive interpretation of the rule. See International Marine Towing Inc. v. S. Leasing Partners,
   Ltd., 722 F.2d 126, 129 (5th Cir. 1983) (“In view of our lenience in the past and the fact that the
   district court’s act might be considered equivalent to authorizing intervention, we will not dismiss
   for failure to comply with Rule 24(c)).”). We follow a permissive approach here.




                                                    14
Case: 19-10754     Document: 00516136542            Page: 15   Date Filed: 12/17/2021




                                     No. 19-10754


          applicant’s interest must be inadequately represented by the
          existing parties to the suit.
   Wal–Mart Stores, Inc. v. Texas Alcoholic Beverage Comm’n, 834 F.3d 562, 565
   (5th Cir. 2016) (alteration in original) (quoting Texas v. United States, 805
   F.3d 653, 657 (5th Cir. 2015.
          The district court concluded that Nevada established all of Rule
   24(a)’s requirements except that it failed to show it had “an interest relating
   to the property or transaction which is the subject of the action.” Id. That is
   the only requirement we need to consider now.
          To meet this requirement, the “applicant must have a ‘direct,
   substantial, legally protectable interest in the proceedings.’” Edwards v. City
   of Houston, 78 F.3d 983, 1004 (5th Cir. 1996) (quoting NOPSI v. United Gas
   Pipe Line Co., 732 F.2d 452, 463 (5th. Cir. 1984)). We have observed that the
   preceding quotation is a “‘gloss on the rule’ [that] may not ‘provide any
   more guidance than does the bare term “interest” used in Rule 24 itself.’”
   Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015) (quoting 7C
   Charles Alan Wright et. Al., Federal Practice and
   Procedure § 1908.1 (3d ed. 2007)). What is important is “whether the
   intervenor has a stake in the matter that goes beyond a generalized preference
   that the case come out a certain way,” as when the party “seeks to intervene
   solely for ideological, economic, or precedential reasons.” Id. This focus on
   the party’s interest is “primarily a practical guide to disposing of lawsuits by
   involving as many apparently concerned persons as is compatible with
   efficiency and due process.” Sierra Club v. Espy, 18 F.3d 1202, 1207 (5th Cir.
   1994) (quotation marks and citation omitted).
          An interest is insufficiently direct when it requires vindication in a
   separate legal action or the intervenor is too removed from the dispute. Wal–
   Mart, 834 F.3d at 568. A “legally protectable” right is not identical to a




                                          15
Case: 19-10754      Document: 00516136542           Page: 16   Date Filed: 12/17/2021




                                     No. 19-10754


   “legally enforceable” right, such that “an interest is sufficient if it is of the
   type that the law deems worthy of protection, even if the intervenor . . . would
   not have standing to pursue her own claim.” Texas, 805 F.3d at 659. The
   intervenor must itself possess the right it seeks to assert in the action.
   NOPSI, 732 F.2d at 466.
            The First, Third, and Ninth Circuits held that states had standing to
   challenge the 2017 Rules. Massachusetts v. U.S. Dep’t of HHS, 923 F.3d 209,
   212, 227–28 (1st Cir. 2019); Pennsylvania v. President United States, 930 F.3d
   543, 561–65 (3d Cir. 2019); California v. Azar, 911 F.3d 558, 570 (9th Cir.
   2018).     In these cases, the states established standing because they
   demonstrated with reasonable probability that the 2017 Rules would cause
   the state financial injury through strain on its healthcare programs.
   Massachusetts, 923 F.3d at 226–27; Pennsylvania, 930 F.3d at 564; Azar, 911
   F.3d at 573. For example, in Azar, the states submitted declarations and
   analyses projecting anticipated costs of women losing coverage, and while the
   states did not identify a specific woman who would turn to state programs
   after losing coverage, the predicted costs were enough to show it was
   reasonably probable the 2017 Rules would cause economic harm to the states.
   Azar, 911 F.3d at 572–73. The states’ interests in challenging the 2017 Rules
   were established similarly in Massachusetts and Pennsylvania.                See
   Massachusetts, 923 F.3d at 219, 223–25 (establishing financial injury through
   regulatory analysis and declarations demonstrating anticipated lost
   coverage); Pennsylvania, 930 F.3d at 561–63 (establishing financial injury
   through regulatory analysis demonstrating anticipated lost coverage).
            Nevada argues that its interest in this suit meets the Rule 24(a)(2)
   requirements. It says it has a legally protectable interest based on the
   financial strain caused by an increase in women relying on its family planning
   programs, but it distinguishes this interest from “a mere economic interest
   not directly related [to] this litigation.” Instead, it explains it also has an



                                          16
Case: 19-10754     Document: 00516136542            Page: 17   Date Filed: 12/17/2021




                                     No. 19-10754


   interest “in the provision of contraception care to preserve resulting public
   health gains and to conserve financial resources that were previously
   expended attempting to address unplanned pregnancies.”
          For support of that interest, Nevada attached two declarations to its
   motion for intervention. In one, Beth Handler, Deputy Administrator of
   Community Health Division of Public and Behavioral Health for the Nevada
   DHHS, stated that 379,000 Nevada women of child-bearing age “receive
   private insurance coverage and could be affected by Plaintiffs’ proposed class
   action relief.” Based on the national numbers and estimates of which
   employers would choose the exemption, she estimated that “between 600
   and 1200 Nevada women would be harmed” by the injunction. See 83 Fed.
   Reg. 57,578, 57580. She also believed that in 2014, before the contraceptive
   mandate, 194,000 women in Nevada were in need of publicly funded family
   planning, but Nevada was able to meet only 10% of the need. Those numbers,
   she believed, would increase without the 2015 Rules. Also, in 2010 before
   the contraceptive mandate, Nevada saw 29,000 unintended pregnancies.
   She identified a 35% decrease in abortions for women ages 15–19 and a 10%
   decrease for women ages 20–24 from 2012–2017.
          Kathryn Host, Acting Vice President for Domestic Research of the
   Guttmacher Institute, provided a similar declaration in which she explained
   the impact of the contraceptive mandate more generally, and the benefits that
   she believed flowed from it.
          Lastly, Nevada relies on its “quasi-sovereign” interests at issue,
   which “consist of a set of interests that the State has in the well-being of its
   populace.” Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S.
   592, 602 (1982). “[I]f the health and comfort of the inhabitants of a State are
   threatened, the State is the proper party to represent and defend them.” Id.
   at 603–04 (quoting Missouri v. Illinois, 180 U.S. 208, 241 (1901)).




                                          17
Case: 19-10754      Document: 00516136542           Page: 18   Date Filed: 12/17/2021




                                     No. 19-10754


          The Plaintiffs describe Nevada’s interests as (1) preservation of
   gained public-health benefits and (2) conserving its financial resources that it
   previously spent on addressing unplanned pregnancies. The Plaintiffs find
   these interests inadequate for several reasons.
          First, the Plaintiffs argue Nevada’s interest in the outcome of the
   proceedings is not “direct” because it depends on speculation about
   independent choices made by other parties and even Nevada itself. The
   Plaintiffs argue that any injury to Nevada is too attenuated from the outcome
   of the litigation here.
          Second, the Plaintiffs dispute the substantiality of the interest that
   Nevada claims to have demonstrated. Not only do the Plaintiffs take issue
   with Nevada’s “600 to 1200” figure of women who will be harmed, but they
   contend that Nevada has not sufficiently described the harm. Further, the
   Plaintiffs argue that the number of women who work for objecting employers
   is not the relevant number for calculating Nevada’s financial interest because
   it fails to account for alternatives such as who will obtain contraceptives from
   other sources, or who will actually become unintentionally pregnant, or who
   will choose not to abort. Moreover, because the 2017 Rules, which track the
   district court’s injunction here, are currently in effect, they argue that
   Nevada has no interest in the outcome of the litigation. Finally, the Plaintiffs
   reject that Nevada’s interest is “legally protectable” because no law protects
   a state from an increase in expenditures in social-welfare programs. How
   much Nevada expends on public health and welfare programs will be
   completely within Nevada’s control.
          We evaluate the arguments. The “property or transaction that is the
   subject of the action” is the contraceptive mandate. FED. R. CIV. P.
   24(a)(2). The question is whether Nevada has any interest relating to that
   mandate. See Texas, 805 F.3d at 657. We conclude that Nevada’s interest




                                         18
Case: 19-10754      Document: 00516136542            Page: 19     Date Filed: 12/17/2021




                                      No. 19-10754


   “goes beyond a generalized preference that the case come out a certain way.”
   Id. Through the affidavits of Handler and Host, Nevada has established a
   financial interest in federally mandated contraceptive provision so its state
   fisc does not have to fill the void if exceptions are carved out of the mandate.
   This holding accords with the holdings of our sister circuits in Azar,
   Pennsylvania, and Massachusetts, which found standing on similar facts.
   Nevada also argues it has a quasi-sovereign interest, but as in Azar,
   Pennsylvania, and Massachusetts, the panel need not reach this argument
   because its fiscal injury alone is sufficiently direct to allow it to intervene. See
   Azar, 911 F.3d at 570; Pennsylvania, 930 F.3d at 561–62; Massachusetts, 923
   F.3d at 227–28. Further, Nevada’s interest is heightened here because the
   Defendants have abandoned any defense of the contraceptive mandate. In
   light of the liberal construction in favor of intervention, Wal–Mart, 834 F.3d
   at 565, the district court erred by holding Nevada’s interest was insufficient
   to establish intervention as of right as an intervenor–defendant.
          Nevada should have been granted intervention as of right.
          B.      Nevada’s standing to appeal the district court’s injunction
          Even if Nevada satisfies the requirements to intervene in the district
   court, Nevada still must show it has standing to appeal. The Plaintiffs argue
   Nevada lacks standing to appeal because “it failed to introduce evidence that
   it will suffer injury from this classwide relief.”
          Standing to appeal requires injury from the judgment of the lower
   court. Texas v. United States, 945 F.3d 355, 374 (5th Cir. 2019), as revised
   (Jan. 9, 2020), rev’d on other grounds, California v. Texas, 141 S. Ct. 2104
   (2021). Though related, the intervention question is not dispositive of the
   standing-to-appeal question; rather, an intervenor must still demonstrate an
   injury from the district court’s judgment to establish appellate standing. Id.
   at 376.     Standing includes injury in fact, a causal connection, and




                                           19
Case: 19-10754          Document: 00516136542                  Page: 20        Date Filed: 12/17/2021




                                              No. 19-10754


   redressability. Lujan, 504 U.S. at 560. An injury in fact is “an invasion of a
   legally protected interest which is (a) concrete and particularized and (b)
   actual or imminent, not conjectural or hypothetical.” Id. at 560 (quotation
   marks and citations omitted).
            Appellate standing is measured at the time of filing the notice of
   appeal, and mootness refers to standing that does not persist throughout a
   case. Center for Individual Freedom, 449 U.S. at 661. Moreover, in all
   Munsingwear situations, the underlying case is moot, so the court cannot
   redress the injury that initially led to the suit or the appeal. It can redress
   only the preclusive-effect injury, but that is sufficient for standing to vacate or
   there would never be Munsingwear vacatur. 3 Similarly, we refused in an
   earlier case to dismiss for lack of standing after a case became moot because
   dismissing the appeal on that basis “would lead to the problem at the heart
   of the Munsingwear doctrine — that an order may become unappealable due
   to no fault of the losing party, thus denying review of a possibly erroneous
   decision.” Goldin, 166 F.3d at 720.
            Nevada suffers the preclusive effect of the district-court order with
   equal force as a party to the lawsuit because of the nationwide scope of the
   injunction and the resulting inability to relitigate the issue of whether the
   2017 Rules violate RFRA. This is sufficient to establish appellate standing:
   “a party may be aggrieved by a district court decision that adversely affects
   its legal rights or position vis-à-vis other parties in the case or other potential
   litigants.” Texas, 945 F.3d at 377 (quotation marks omitted). The district




            3
               Though a preclusion injury is sufficient, it may not be necessary. See Alfa Int’l Seafood,
   Inc. v. Ross, 320 F. Supp. 3d 184, 188 (D.D.C. 2018) (“Plaintiffs, however, cite no authority for the
   proposition that, to establish standing, a party or putative intervenor seeking vacatur must show that
   allowing the adverse decision to remain will have an ‘adverse precedential effect. . . . [Such
   requirement] would make little sense.”).




                                                    20
Case: 19-10754     Document: 00516136542              Page: 21   Date Filed: 12/17/2021




                                       No. 19-10754


   court held that Nevada suffered such injury, and that the nationwide
   injunction re-implementing the 2017 Rules is otherwise unappealable.
          Moreover, Nevada’s preclusive-effect injury would be redressed by a
   favorable court ruling that vacated the injunctions.          The Munsingwear
   doctrine is a remedy for the preclusive effect of an unappealable district-court
   judgment, making the preclusive injury sufficient for jurisdiction to vacate.
   U.S. Bancorp, 513 U.S. at 22. Vacatur is also proper under U.S. Bancorp’s
   equitable considerations. U.S. Bancorp requires parties to demonstrate both
   that they did not cause the suit to become moot and that public interests favor
   vacatur. Staley, 485 F.3d at 310 (citing U.S. Bancorp, 513 U.S. at 26). Here,
   both considerations are met — Nevada did not cause the case to become
   moot; it was moot after the ruling in Little Sisters, and vacatur serves public
   interests in that it vacates a permanent injunction that Nevada never had
   proper opportunity to litigate the merits of before the district court.
   Regardless, the Plaintiffs conceded Nevada was entitled to vacatur at oral
   argument. Vacatur is therefore appropriate in this case.
                                   *        *         *
          The judgment below is VACATED. We REMAND to the district
   court with instructions to dismiss as moot.




                                           21